ALLOWANCE

Response to Amendment
Applicant's amendment filed on 11/22/2021 has been entered.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a modular LED light, for explosive areas, with at least one LED module and one central power supply module, the housing module having two arrangement planes, power supply connectors for LED light and connection lines to the central power supply module and the LED module are arranged in the upper plane, and the LED module and a driver device are arranged in the lower arrangement plane, the housing module has at least one LED module receiving element arranged lateral to the central power supply module, and wherein an LED power supply interface is arranged in the LED module receiving element for supplying electrical power to the at least one LED module in a usage position, the housing module including the central power supply module and the at least one LED module receiving element such that the LED power supply interface is in the housing module as specifically called for the claimed combinations.
The closest prior art, Hall (US 2016/0327256) teaches several limitations and their specifics as rejected in the office action on 08/24/2021.
However Hall fail to disclose Hall fails to teach the lighting device being used for explosive areas, and the housing module including the central power supply module and the at .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.T.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896